   Case: 1:17-cr-00239 Document #: 300 Filed: 10/26/18 Page 1 of 9 PageID #:5950



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 UNITED STATES OF AMERICA                     )
                                              )
        v.                                    )
                                                   No. 17 CR 239
                                              )
 JESSICA ARONG O’BRIEN                        )
                                                   Hon. Thomas M. Durkin
                                              )


              GOVERNMENT’S SENTENCING MEMORANDUM

      Lawyers take an oath to uphold the law at the time they become licensed to

practice. When lawyers encounter fraudulent conduct, our society relies on them to

stop it, or at the very least, to walk away and not take part. Lawyers are not supposed

to engage in repeated fraudulent and illegal conduct and then, when they get caught,

decry the prosecution as a miscarriage of justice. But that is exactly what the

defendant did in this case.

      In 1998, the defendant passed the bar exam and became licensed to practice

law in Illinois. She also obtained a Masters in Taxation. After several years working

as a tax attorney in private practice, she became a tax attorney at the Illinois

Department of Revenue. While she was working as a government tax attorney, she

started her own real estate business, became a licensed real estate broker and a

licensed loan originator, and worked part-time as a loan officer at a mortgage

brokerage.




                                          1
   Case: 1:17-cr-00239 Document #: 300 Filed: 10/26/18 Page 2 of 9 PageID #:5951



      In 2004, despite all of her education, expertise, and gainful employment, she

began to engage in mortgage fraud. Specifically, the defendant lied about her income

and concealed her biggest liability on a loan application in order to obtain a loan to

finance the purchase of an investment property on 46th Street in Chicago. She bought

a second investment property on 54th Street. The scheme continued as she

substantially inflated her income on applications to refinance the loans on those

properties in 2005; lied about her real estate company’s revenue, profits and liabilities

in order to obtain a loan that was used to maintain the investment properties; and

sold the properties to a straw buyer in 2007 and paid kickbacks to the true buyer out

of the proceeds of the sales. Unsurprisingly, the properties ended up in foreclosure

and the lenders lost approximately $660,000.

      After being charged in this mortgage fraud case in 2017, the defendant at

various times attacked the victim lender, attacked the government, and attacked her

cooperating co-defendant, and has generally portrayed this prosecution as a

miscarriage of justice. The reality is that the defendant engaged in blatantly

fraudulent conduct for years and the evidence of her guilt was overwhelming. Despite

the weight of the evidence and the jury verdict after trial, the defendant has shown

no remorse and no acceptance of responsibility. The defendant engaged in serious

criminal conduct that merits substantial punishment from this Court, both to punish

the defendant and deter other would-be white-collar defendants.




                                           2
     Case: 1:17-cr-00239 Document #: 300 Filed: 10/26/18 Page 3 of 9 PageID #:5952



        The government agrees with probation that the defendant’s advisory

Guidelines sentencing range is 37-46 months. When balancing the aggravating

factors referenced above with mitigating factors—including the dated nature of the

conduct, the defendant’s lack of criminal history, and the good that the defendant has

done in her life—the government believes that a below-Guidelines sentence of 24

months’ imprisonment is the appropriate sentence in this case.

I.      Background

        The government will assume familiarly with the government’s version of the

offense in order to reduce the length of this filing. The government’s version is hereby

incorporated by reference.

       Additional Information Relevant to the 18 U.S.C. § 3553(a) Factors

        The government obtained the following information from a variety of sources,

including records from the Illinois Department of Revenue, the Illinois Department

of Financial Regulation, and the lenders. The defendant graduated from law school

in 1998, passed the bar exam, and has been admitted to practice law in Illinois since

1998. In addition to her law degree, the defendant obtained a Masters in Taxation.

Between 1998 and 2000, the defendant worked for a private law firm as a tax

attorney. According to an IDOR promotional application that appears to be in the

defendant’s handwriting, while in private practice, the defendant prepared and

amended tax returns for clients and counseled clients and firm attorneys about tax

issues. GX IDOR 11.



                                           3
      Case: 1:17-cr-00239 Document #: 300 Filed: 10/26/18 Page 4 of 9 PageID #:5953



         In 2000, the defendant took a job at the IDOR as a Special Assistant Attorney

General. She worked in the income, litigation, and property tax groups. She worked

at IDOR as a tax attorney for more than 10 years. According to a resume the

defendant submitted in connection with a loan application, in 2008, the defendant

was appointed to lead the IDOR Fraud Tax Force. See CRSBS_001_0057.

         The defendant worked part-time as a loan officer for Amronbanc from

approximately 2004 through 2009. The defendant was a licensed real estate broker

for at least 10 years, from approximately 2004 until 2014. The defendant was a

licensed loan originator as well, first obtaining her provisional loan originator license

in June 2004. The defendant was also the owner of O’Brien Realty, a licensed Illinois

real estate company.

II.      The Probation Officer=s Offense Level Calculation.

         The probation officer concluded that the defendant’s offense level was 21 and

that her criminal history category was I. This is based on a base offense level of 7 and

an increase of 14 levels for the amount of loss. The government agrees with the

probation officer. With an offense level of 21 and a criminal history category of I, the

Guidelines range is 37 to 46 months’ imprisonment.

Restitution

         Restitution is mandatory in this case. The Court should order the defendant,

jointly and severally with co-defendant Maria Bartko, to pay a total of $660,000 in

restitution: (1) $315,000 to CitiGroup; and (2) $345,000 to Federal National Mortgage



                                           4
   Case: 1:17-cr-00239 Document #: 300 Filed: 10/26/18 Page 5 of 9 PageID #:5954



Corp (Freddie Mac) Restitution Administrator.

      III.   The Factors Set Forth in 18 U.S.C. ' 3553(a) Warrant a Sentence
             of 24 Months’ Imprisonment.

      A sentence of 24 months is appropriate in this case because the ' 3553(a)

factors weigh in favor of such a sentence. A sentence of lower than 24 months is not

warranted by the individualized facts in this case.

      A. Seriousness of the Offense and Nature and Circumstances of
         Offense

      This was a serious offense. The defendant repeatedly lied about her income

and liabilities in a scheme that resulted in more than $1.8 million of fraudulently-

obtained loans. GX Summary 8. The defendant herself obtained approximately

$360,000 of the fraudulently-obtained loan proceeds. Id. This was not simply one or

two poor decisions or a fleeting lapse of judgment. It was a scheme to defraud

executed on numerous occasions against numerous victims over a period of

approximately three years.       The offense was serious and the nature and

circumstances of the offense were aggravating.

      Further, even though the government is not seeking a leadership

enhancement, the defendant’s role in the offense is aggravating. She was the driving

force behind this fraud scheme. The defendant was the one who lied and the one who

obtained the most money. She was also the most sophisticated individual who

participated in the scheme.

      The nature of the crime is aggravating. Mortgage fraud has been a significant



                                          5
   Case: 1:17-cr-00239 Document #: 300 Filed: 10/26/18 Page 6 of 9 PageID #:5955



contributor to the nation’s financial woes, wreaking havoc from residential

neighborhoods to global financial centers. It contributed—particularly during the

time period at issue here—to a dramatic increase in home foreclosures, leaving

clusters of empty and shuttered neighborhoods in many states. It triggered a steep

decline in home prices, devaluing many families’ primary asset. Unscrupulous

individuals who worked in the real estate industry and used their knowledge and

expertise to commit fraud—such as the defendant—contributed to these problems.

      Unsurprisingly, selling properties to an undisclosed buyer who cannot qualify

for the mortgage loans via a straw buyer who was fraudulently qualified for mortgage

loans is a recipe for disaster. That is exactly what happened here. Neither the real

buyer Bartko nor the straw buyer Kwan had the resources to pay back the loans and

the properties went into foreclosure. The upshot of the 2007 transactions was that

the defendant walked away with over $220,000 in proceeds (less the kickbacks she

paid to Bartko) and the lenders lost $660,000.

      B. History and Characteristics

      The history and characteristics of the defendant weigh in favor of the

government’s recommended sentence. The defendant was a government attorney, a

licensed loan originator, and a licensed real estate broker. She obviously knew better

than to do what she did. She not only violated criminal laws, she repeatedly violated

the oath she took as an attorney to follow and uphold the law. Her status as an

attorney is a particularly aggravating factor in this case.



                                           6
   Case: 1:17-cr-00239 Document #: 300 Filed: 10/26/18 Page 7 of 9 PageID #:5956



      Make no mistake about it, the defendant did this because she wanted to make

money. That is the case with most frauds. The defendant’s conduct in this case was

motivated by greed and an arrogant belief that she would not get caught.

      The defendant’s lack of remorse and her complete refusal to accept

responsibility stand out as aggravating factors in this case. Throughout this

proceeding, without any basis, the defendant has portrayed herself as a victim. The

victim of the lenders. The victim of an unjust prosecution. The victim of Maria

Bartko’s purported lies. The defendant seems to blame everyone other than herself

for this prosecution. The refusal to show remorse or accept any responsibility for her

actions likely stems from pride and arrogance, but whatever the cause, it reflects

poorly on the defendant.

      That said, the government believes that there is enough mitigation in this case

to merit a below-Guidelines sentence and the government views 24 months’

incarceration as the appropriate sentence here. In terms of mitigation, the criminal

conduct is dated, the defendant has no criminal history, and the defendant has done

a lot of good in her life. These are relevant considerations for the Court.

      C.     The Need for Deterrence

      The need to afford adequate deterrence to others is a critical part of the

sentence to be imposed in this case for a number of reasons. First and foremost,

defendant is the exact type of defendant who committed the exact type of crime where

general deterrence matters. Mortgage fraud is a white collar crime often committed



                                           7
   Case: 1:17-cr-00239 Document #: 300 Filed: 10/26/18 Page 8 of 9 PageID #:5957



by educated and affluent defendants. This was not a crime of need or passion. Crimes

of this nature can be deterred with punishment that includes meaningful terms of

incarceration. Other would-be defendants who are thinking about committing

mortgage fraud will think twice if they believe their actions will have serious

consequences. These consequences cannot simply be disgorgement of ill-gotten gains

or the payment of fines. Instead, the consequences must include serious sentences of

incarceration to be effective in deterring others.

      Similarly, the need for general deterrence is further heightened because of

defendant’s status as an attorney. Attorneys in real estate transactions are

gatekeepers. When attorneys such as defendant facilitate fraudulent transactions, it

emboldens fraudsters to continue in their criminal ways. The Court should impose a

significant enough sentence against the defendant to deter other attorneys from

engaging in this type of fraudulent conduct.

      Finally, mortgage fraud cases can be difficult to detect and prove, and lucrative

to the participants. Thus, it is important that sentences in this and other fraud cases

serve to deter individuals from committing the same crime. See United States v.

Heffernan, 43 F.3d 1144, 1149 (7th Cir. 1994) (“Considerations of (general) deterrence

argue for punishing more heavily those offenses that either are lucrative or are

difficult to detect and punish, since both attributes go to increase the expected

benefits of a crime and hence the punishment required to deter it.”).

      A sentence of 24 months’ incarceration in this case would deter others from



                                           8
  Case: 1:17-cr-00239 Document #: 300 Filed: 10/26/18 Page 9 of 9 PageID #:5958



committing fraud, promote respect for the law, and would provide just punishment

for defendant. Such a sentence would be a strong message to defendant and other

would-be mortgage fraud defendants that their conduct is serious and will be

punished accordingly.

IV.   Conclusion

      For these reasons, the Court should sentence the defendant to a term of

imprisonment of 24 months.



Dated: October 26, 2018                    Respectfully submitted,

                                           JOHN R. LAUSCH, JR.
                                           United States Attorney

                                     By:   /s/ Matthew F. Madden
                                           MATTHEW F. MADDEN
                                           TYLER MURRAY
                                           Assistant United States Attorneys
                                           219 South Dearborn Street
                                           Chicago, Illinois 60604
                                           (312) 886-2050




                                       9
